Title: To John Adams from Edward Everett, 12 January 1822
From: Everett, Edward
To: Adams, John


				
					Dear Sir
					Boston Jan 12 1822.—
				
				It will give me great pleasure to have Mr & Mrs De Wint attend my lectures, so long as they may be in the Neighbourhood. I hope they will feel no Scruple in doing it; for tho’ it was found convenient to limit the subscriptions;—the hall is not filled, & I consider the attendance of my friends a favor done me.—I have taken the liberty to add a ticket for Yr’self—Not in the expectation that You will find it Convenient to come so far for so small an object; but with the wish, that should any Circumstance draw You to Boston of a Tuesday, during the two months w’h the Course is to Continue, it should rest wholly in Your Convenience, whether You would do myself and my Audience the honor of making One of them.I am, / Dear Sir, / With sincere Veneration, / Your faithful humble Servant,
				
					Edward Everett.
				
				
					P.S. I have received from my brother Alexander, & am carrying thro’ the press, a Work of about 450 pages, On the present State of things in Europe. He has ordered me, so soon as it is printed, to wait On You with a copy, w’h I shall not fail to do.—
				
			